DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2021 has been entered.

Applicants submitted RCE for IDS to be considered, and the IDS has been considered, the reason for allowance remains unchanged.
Claims 1-24 are pending, claims 1-14 and 21-23 are under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2021 is being considered by the examiner.

EXAMINER’S AMENDMENT
Ms. Alexandra Anoff on 06/27/2019.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1, line 22, replace “about 0.1 GU to about 3 GU.” by --- about 1 GU to about 3GU;---.
	   Line 23, insert new line 23, insert ---vi. a yield point from about 15 Pa to about 100 Pa.---.
Claims 2-3, cancel claims 2-3.
Claim 7, cancel claim 7.
Claims 15-20, cancel claims 15-20.
Claim 23, line 16, replace “about 0.1 GU to about 3 GU.” by --- about 1 GU to about 3GU;---.
Line 17, insert new line 17, insert ---vi. a yield point from about 15 Pa to about 100 Pa.---.
Claim 24, cancel claim 24.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicants file RCE for IDS to be considered, the IDS of 04/22/2021 have been considered, and the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 4-6, 8-14 and 21-23 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JIANFENG SONG/           Primary Examiner, Art Unit 1613